                                                                                                                  FILEN                   -
                                                                                                                        'JJ'il?   I't"-
                                                                                                      'o'I,F,.:,
                                                                                                                 3H:?fl



AO 9l (Rev         Criminal Complaint



                                        UNrrso Srnres Dlsrrucr Counr                                      i:LER,il-I.A:
                                                              for the
                                                     District of New Mexico

                  United States of America
                            v.
                  John Benjamin Thomton                                 Case   No. 2L-ZL}MJ


                          De.fendantls)


                                               CRIMINAL COMPLAINT
         l. the complainant in this case. state that the following is true to the best of my knowledge and belief.
On or about the date(s)     of '            May 18,2021                 in the county   of           Dona Ana              in the
                       District   of      New Mexico         , the defendant(s) violated:

             Code Section                                                  Ofibnse Description
1E U.S.C. E75(c)                              Transmitting in interstate commeroe communications contiaining any threat to
                                              injure the person of another




         This criminal complaint is based on these facts:

See Attachment A, attached and incorporated herein.




         d   Continued on the aftached sheet.




                                                                                             Buckrop, FBI Special Agent


Swom to before me and signed in my presence.



Date:   5l^nltn^'
City and state;                    Las Cruces, New Mexico
                              ATTACHMENT A - AFFIDAYIT
         I, Ryan Buckrop, am a Special Agent with the Federal Bureau of Investigation and have been
employed as such since August 2016. In my caree& I have investigated numerous violations of a variety
of federal statutes. including violent crimes. drug traffrcking, and allegations of threats made by subjects
in violation of l8 U.S.C. $ E75(c), Interstate Communications.

        On or about May 18, 2021. the FBI received information that the user of cellular telephone
number, who's subscriber is John Benjarnin Thornton, sent threatening communications via text to four
different individuals.

        Victim l, who was in Katy" Texas    at the time he/she received the message, reseived the   following
message:

                                               diJLlE.f:!.1




        Victim 2, who was in   Ka[,   Texas, at the time he/she received the message, received the
following text messages:




                                                                                                                G*
  1:OO                                  ..t   LTE   mr

                        ry
                      t576) qg3-A3e7

                     Tedoy l1 45 AM




I hope   thls ls stlll your number
. This Is belng tattqaEd on my neck.
Then we,are'going to take the hells
angels atrd shotgun at everyone at D-
WAVE.




&,
tb;   w(@(@ *@@                                      @
      1:O0                                   .ilr   LTE   tii
                         : I
                               &"
                               ......:.



(
                           t#
                        1575) s93.83e7




    They unrk for me now.

    Tell my concem their fatheris The
    revolutionary vuar general.

    5 stars now. 5 stArs after t,execute
    JoE BldenforTreason

     l'm killing them for Superconductive
    Quantum lunneling into the
     Brairnpaves of Methamphetamine
    us-ers, globally, mk ultra,b it's
    Methamphetamine Kinetics
    'superconducted.

    You're a traitor. l'm going to execute
    you for Treason as well,

    You should be scared.


G!       @)
*,ffi@G} *.@@                                               @
        Victim 3, who was in Navarre, Florida at the time he/she received the message, received the
following messages:

               t:11

          Elone                     12ot 13
(
      1:1:t

                  ,T    2 People
                                          a'i.   LTE   tIi'




        This is being tattooed on my neck.
        Then we are taking the Hells Angel's
        to d-wave quantum computer
        company and shotgun execute every
        single one of them for running MK
        TJLTRA


         's Methamphetamine Kinetics
        ft
        Superconducted"

        Then llm going exe-cute you for
        Treason as well.l'm going to killyou
        for standing in my way.




& &i                                                   @
r$,     {ry      @ G} G,GD @@                                 I

                                                              l




                                                                  G,
    1:11                                   rirl:i   [f[ fif;i

(
                       2 Peopla




      They work for me, Unless he wants to
      repent. 6pw
      You are so stupld.l AM a professional
      biomedical eguipment specialist that
      worked on the staff $at built the
      neurological Research institute at
      Texas Children's Hospttal ln Houston
      It's most advansed in the world"

      I,3e1:#;"rx;*".aY*You're
                                      oo""
      ,ffi,$lJ'?Hi;h:1""1x'lf
      chitdren like you did. Shs will be
      spared.




T w@{@es Gr@@


                                                                a
       Victim 4, who was in Katy. Texas at the time he/she received the message, received the following
message:


              1:28

           Done




                                                                                                          G*
        On May 20,?021, FBI agents involved in the investigation conducted a review of information
located in the FBI's complaint database system related to Thornton. Thornton has been the subject of
complaints since November I l, 20?0,by several persons who have roceived messages characterized as
disturbing or threatening since that time.

        On May 21,2021, FBI agents obtained a lederal search warmnt to review records regarding the
location of Thornton's cellular telephone--the same device that sent the text messages listed above.
According to records from Thornton's cell phone provider, his phone was in Las Cruces, New Mexico,
when the texts referenced above were sent. Accordingly, the communications descrihd above crossed
state lines.

        Based on a review of Thornton's driver"s license photo, agents recognized him in photos
associated with the threatening text messages sent from the cellular phone subscribed by Thornton.

       Based on the information described above, there is probable cause that John Benjamin Thornton
committed violations of Title 18, United States Code, g 875(c) - Transmitting in interstate sommerce
communications containing any threat to injure the person of another.




Subscribed and sworn before      *-rhigfry

                                                            Gregory B. Wonnuth




                                                                                                       G-
